527 F.3d 853 (2008)
Louis A. PERRETTA, Jr.; Frank Perretta, Plaintiffs-Appellants,
v.
PROMETHEUS DEVELOPMENT COMPANY, INC.; Sanford N. Diller John J. Murphy; Vicki R. Mullins, Defendants-Appellees.
No. 06-15526.
United States Court of Appeals, Ninth Circuit.
May 23, 2008.
Edward J. Horowitz, Edward J. Horowitz P.C., Pacific Palisades, CA, Bruce Adelstein, Esq., Law Offices of Bruce Adelstein, Dennis A. Kendig, Esq., Kendig Law Firm, Daniel L. Germain, Esq., Rosman & Germain LLP, Los Angeles, CA, for Plaintiffs-Appellants.
Steffen N. Johnson, Winston & Strawn, LLP, Washington, DC, Richard P. Tricker, Anderson McPharlin & Conners, LLP, Los Angeles, CA, for Defendants-Appellees.
Before: THOMPSON and M. SMITH, Circuit Judges, and HAYES,[*] District Judge.

ORDER
The Defendants-Appellees' motion to file a reply is GRANTED.
The Defendants-Appellees' Petition for Panel Rehearing is GRANTED. The opinion dated March 27, 2008, 520 F.3d 1039, is withdrawn.
The court requests supplemental briefing by the parties regarding the applicability of the ratification provision of Cal. Corp.Code § 16103(b)(3) to the issue of whether the vote in this case was sufficient to ratify the transaction. The simultaneous briefs may not exceed twenty (20) pages, and shall be due no later than June 13, 2008.
NOTES
[*]  The Honorable William Q. Hayes, United States District Judge for the Southern District of California, sitting by designation.